



EXHIBIT 10.4


FIRST AMENDMENT
TO THE
CATERPILLAR INC.
EXECUTIVE SHORT-TERM INCENTIVE PLAN


Caterpillar Inc. (the “Company”) established the Caterpillar Inc. Executive
Short-Term Incentive Plan (the “Plan”) to retain and motivate the Chief
Executive Officer and Group Presidents of the Company and other officers of the
Company who have been designated to participate in the Plan by providing them
with the opportunity to earn incentive payments based upon the extent to which
specified performance goals have been achieved or exceeded. The Plan was most
recently amended and restated effective June 11, 2014. Pursuant to Section 6.2
of the Plan, the Company has reserved the right to amend the Plan. By this
instrument, the Company amends the Plan to rename it the Caterpillar Inc.
Executive Office Annual Incentive Plan.
1.    This First Amendment shall be effective as of December 8, 2015.    
2.    The name of the Plan shall be “Caterpillar Inc. Executive Office Annual
Incentive Plan” and the title on page 1 of the Plan shall be amended
accordingly.
3.    Section 1.1 of the Plan is hereby amended and restated in its entirety to
provide as follows:
“1.1    Purposes. The purpose of the Caterpillar Inc. Executive Office Annual
Incentive Plan, as amended and restated as set forth herein (the “Plan”), is to
retain and motivate the Chief Executive Officer and Group Presidents of the
Company and such other officers of the Company who have been designated by the
Committee to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
the Performance Period. It is intended that amounts payable under this Plan to
Participants who are “covered employees” within the meaning of Section 162(m) of
the Code will constitute “qualified performance-based compensation” within the


4661853



--------------------------------------------------------------------------------





meaning of U.S. Treasury regulations promulgated thereunder, and the Plan and
the terms of any Awards hereunder shall be so interpreted and construed to the
maximum extent possible.”


4.    Section 1.2(t) of the Plan is hereby amended and restated in its entirety
to provide as follows:
“(t)    “Plan” shall mean the Caterpillar Inc. Executive Office Annual Incentive
Plan, as amended and restated as set forth herein, or as it may be amended from
time to time.”


5.    This First Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and the intent of this First Amendment.
* * * * *
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative as of this 10th day of December, 2015.
                            
CATERPILLAR INC.


/s/ Kimberly S. Hauer            
Kimberly S. Hauer
Vice President, Human Services Division


2
4661853